Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No: 18-cv-03305-CMA-KMT


  VDARE FOUNDATION,

  Plaintiff,

  v.

  CITY OF COLORADO SPRINGS;
  JOHN SUTHERS,

  Defendants.



                                     MOTION TO DISMISS


          Defendants, the City of Colorado Springs (“City”) and John Suthers (“Mayor

  Suthers”), by and through the Office of the City Attorney of Colorado Springs, hereby

  move this Court to dismiss the complaint.

          CMA Civ. Practice Standard 7.1D(a): Undersigned counsel certifies that on

  February 25, 2019, the motion and amendment were discussed with Plaintiff’s counsel.

  Defendants’ position is that Plaintiff’s complaint fails to state a claim.

  I. INTRODUCTION

          Plaintiff’s claims arise from a decision by the Cheyenne Mountain Resort

  (“Resort”) to cancel a scheduled conference in the wake of Plaintiff’s connection to the

  deadly and emotionally charged conflict between two protest groups in Charlottesville,
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 2 of 15




  Virginia. Plaintiff and the Resort are private parties and the scheduled event was to take

  place on the Resort’s private property. The City’s involvement in the conference was no

  different than the role it plays in any other private event on private property—which is to

  say that it had no role. The City does not customarily provide services or resources to

  private events. Further, neither Plaintiff nor the Resort requested City services. The

  Mayor’s statement accurately reflected the City’s expected involvement in the

  conference.

         The complaint, though, insolates one sentence from a two paragraph public

  statement issued by an elected official and contorts it to say that the City would not,

  under any circumstance, provide police and fire services. The Mayor’s statement simply

  does not read the way Plaintiff wishes it did and it does not provide a factual basis for

  legally cognizable claims. For these reasons, the complaint against the City and the

  Mayor should be dismissed.

  II. THE ALLEGATIONS IN THE COMPLAINT

         The complaint alleges that Plaintiff is a § 501(c)(3) non-profit entity whose

  “oppos[ition to] current U.S. immigration policy and argu[ments] for immigration control

  and reform” (Doc. # 1, p. 2-3) causes “controversy” and “media attention.” (Doc. # 1, p.

  4). Plaintiff alleges that the Resort entered into a contract in March 2017 to host

  Plaintiff’s conference. (Doc. # 1, p. 4, ¶ 11). On August 15, 2017, the conference was

  cancelled by the Resort. (Doc. # 1, p. 5, ¶ 14).

         Days before the Resort cancelled the conference, a vehicle drove through a

  crowd injuring 28 people and killing one during a conflict between protest groups in


                                               2
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 3 of 15




  Charlottesville, Virginia. A contributing writer on Plaintiff’s website “organized the Friday-

  Saturday gathering of neo-Nazis, KKK members and other white nationalist groups.”1

  (Doc. # 1, p. 5, fn. 2) (https://www.thedenverchannel.com/news/politics/colorado-

  springs-mayor-wont-commit-city-assistance-to-upcoming-white-nationalist-conference

  (last visited February 27, 2019)).

         After the Charlottesville incident, like many places across the country, members

  of the Colorado Springs community voiced their opinions on the ideology and actions

  that led to the conflict. Some expressed opinions about Plaintiff’s association with the

  conflict and its planned conference at the Resort. The Mayor joined the community

  discussion when he issued a two-paragraph statement. (Doc. # 1, p. 4, ¶ 12). In the

  statement, the Mayor emphasized that the City “does not have the authority to restrict

  freedom of speech nor to direct private businesses like the [Resort] as to which events

  they may host.” (Doc. # 1, p. 4, ¶ 12). The Mayor reiterated the City’s steadfast

  “commitment to the enforcement of Colorado law, which protects all individuals . . . to be

  secure and protected from fear, intimidation, harassment and physical harm.” (Doc. # 1,

  p. 4, ¶ 12). The Mayor also noted the City’s lack of involvement in private events such

  as the planned conference by stating that it “will not provide any support or resources to

  this event, and does not condone hate speech in any fashion.” (Doc. # 1, p. 4, ¶ 12).



  1
    The news article may be considered by the Court. See Gee v. Pacheco, 627 F.3d
  1178, 1186 (10th Cir. 2010) (When reviewing a Rule 12(b)(6) motion to dismiss, the
  Court may consider the complaint and “(1) documents that the complaint incorporates
  by reference; (2) documents referred to in the complaint if the documents are central to
  the plaintiff’s claim and the parties do not dispute the documents’ authenticity; and (3)
  matters of which a court may take judicial notice[.]”).
                                                3
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 4 of 15




         Plaintiff asserts two claims based upon the Mayor’s statement. Plaintiff claims the

  City and Mayor violated 42 U.S.C. § 19832 by infringing upon Plaintiff’s “rights to

  freedom of speech and freedom of association as guaranteed by the First Amendment .

  . . , [and] equal protection of the laws as guaranteed by the Fourteenth Amendment.”

  (Doc. # 1, p. 6-7). Plaintiff also asserts a claim for First Amendment retaliation. (Doc. #

  1, p. 9-10).

  III. ARGUMENT

         A. Standard of review—Fed. R. Civ. P. 12(b)(6)

         “To survive a motion to dismiss, a complaint must contain sufficient factual

  matter, accepted as true, to state a claim to relief that is plausible on its fact.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009). Under the plausibility standard, allegations which are

  “merely consistent with a defendant’s liability” are insufficient. Id. Also insufficient are

  allegations based on “labels or conclusions ‘and a formulaic recitation of the elements.’”

  Gordon v. Chipotle Mexican Grill, Inc., 344 F. Supp. 3d 1231, 1240 (D. Colo. 2018)

  (Arguello, J.) (quoting in part Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

  “The question [for the Court] is whether, if the allegations are true, it is plausible and not

  merely possible that the plaintiff is entitled to relief under the relevant law.” Christy

  Sports, LLC v. Deer Valley Resort Co., Ltd., 555 F.3d 1188, 1192 (10th Cir. 2009).



  2
    The complaint improperly reads “Count One: Violation of 42 U.S.C. § 1983.”
  Complaint, p. 6. See Garcia v. Wilson, 731 F.2d 640, 650 (10th Cir. 1984)
  (“Although section 1983 creates a cause of action for violations of constitutional rights, it
  is solely a procedural statute which does not itself grant any substantive rights. One
  cannot go into court and claim a ‘violation of § 1983’—for § 1983 by itself
  does not protect anyone against anything.” (internal citation omitted)).
                                                 4
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 5 of 15




         B. The complaint does not allege state action

         Plaintiff’s causes of action stem from the Resort’s independent decision to cancel

  the contract to host Plaintiff’s conference. The factual allegations do not reflect that the

  Resort was acting under the color of state law when it terminated the contract.

         Private conduct which is not taken under the color of the state law is not

  actionable. See American Manufacturers Mutual Insurance Co. v. Sullivan, 526 U.S. 40,

  50 (1999) (“[T]he under-color-of-state-law element of § 1983 excludes from its reach

  ‘merely private conduct, no matter how discriminatory or wrongful’” (internal quotations

  omitted)). “In order to state a 42 U.S.C. § 1983 claim, a plaintiff must allege the violation

  of a right secured by the Constitution and laws of the United States, and must show that

  the alleged deprivation was committed by a person acting under color of state law.” B.

  Willis, C.P.A., Inc. v. BNSF Ry. Corp., 531 F.3d 1282, 1305 n. 27 (10th Cir. 2008). “The

  traditional definition of acting under color of state law requires that the defendant in a

  § 1983 action have exercised power possessed by virtue of state law and made

  possible only because the wrongdoer is clothed with the authority of state law.” West v.

  Atkins, 487 U.S. 42, 49 (1988) (internal quotation marks and citation omitted). “The

  purpose of this requirement is to assure that constitutional standards are invoked only

  when it can be said that the State is responsible for the specific conduct of which the

  plaintiff complains.” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982) (emphasis in original).

  “[P]laintiff has the burden to establish a real connection between a defendant’s

  actionable conduct and her badge of state authority.” O’Connor v. Williams, 640 F.

  App’x 747, 751 (10th Cir. 2016) (unpublished). Further, “it is well established that a state


                                               5
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 6 of 15




  official’s mere approval of or acquiescence to the conduct of a private party is

  insufficient to establish the nexus required for state action.” Gallagher v. Neil Young

  Freedom Concert, 49 F.3d 1442, 1450 (10th Cir. 1995). “If a defendant’s conduct does

  not qualify as state action, then the inquiry into § 1983 liability ends.” Robinette v.

  Fender, No. 10-CV-02172-CMA-KLM, 2015 WL 10683060, at *2 (D. Colo. Feb. 19,

  2015), aff’d, 624 F. App’x 664 (10th Cir. 2015).

         Assuming, arguendo, a constitutional tort occurred, private conduct can only be

  attributed to the state when:

         [(1)] there is a sufficiently close nexus between the State and the
         challenged action of the regulated entity so that the action of the latter
         may be fairly treated as that of the State itself[; (2) when] the state has so
         far insinuated itself into a position of interdependence with the private
         party that there is a symbiotic relationship between them[; (3) when] a
         private party is a willful participant in joint activity with the State or its
         agents . . .. [; and (4) when] a private entity that exercises powers
         traditionally exclusively reserved to the State . . . .

  Gallagher, 49 F.3d at 1447 (internal citations and quotation marks omitted). Application

  of each test to the complaint yields the same result—no state action.

         First, it was the Resort who terminated the contract and purportedly disrupted

  “the [c]onference’s sponsors and participants of their rights to peaceably assemble and

  debate issues of importance . . . .” (Doc. # 1, p. 6, ¶ 17). Plaintiff does not allege facts

  which satisfy any of the Gallagher tests. It does not allege that the Resort was a state

  actor or that the City and Resort acted in concert. For these reasons, the complaint fails

  to allege that state action caused Plaintiff’s alleged injury.

         Second, the allegations against Defendants are based upon a single public

  statement on a matter of public concern. The complaint does not allege Defendants

                                                 6
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 7 of 15




  disrupted the contractual relationship between Plaintiff and the Resort through any

  official authority beyond the statement. As for the statement itself, it was neither issued

  as part of the Mayor’s official duties nor made possible by virtue of authority the Mayor

  possessed under the law. Indeed, in making the statement, the Mayor exercised his

  own First Amendment rights by participating in the community conversation over

  Plaintiff’s future appearance in Colorado Springs. The statement neither insisted that

  the Resort cancel the contract nor coerced it into doing so. It, instead, specifically

  emphasized the City’s inability to control the business dealings of private parties.

  Consequently, no nexus between the Mayor’s comments and the Resort’s actions exists

  and Plaintiff’s suit must be dismissed for lack of state action.

         C. Plaintiff’s speech was not abridged or restricted

         “[T]he First Amendment does not say that Congress and other government

  entities must abridge their own ability to speak freely.” Matal v. Tam, — U.S. —, 137 S.

  Ct. 1744, 1757 (2017). Rather, “[a]s a threshold requirement for the application of the

  First Amendment, the government action must abridge or restrict protected speech.”

  U.S. West, Inc. v. FCC, 182 F.3d 1224, 1232 (10th Cir. 1999). “The crucial question is

  whether, in speaking, the government is compelling others to espouse or to suppress

  certain ideas and beliefs.” Phelan v. Laramie Cty. Cmty. Coll. Bd. of Trustees, 235 F.3d

  1243, 1247 (10th Cir. 2000) (emphasis in original). “In order to compel the exercise or

  suppression of speech, the governmental measure must punish, or threaten to punish,

  protected speech by governmental action that is regulatory, proscriptive, or compulsory

  in nature.” Id. “A discouragement that is minimal and wholly subjective does


                                                7
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 8 of 15




  not, however, impermissibly deter the exercise of free speech rights.” Id. at 1247–48

  (internal quotation marks omitted).

         The Mayor’s statement did not impose or threaten to impose a penalty on Plaintiff

  that infringed upon its free speech rights. The statement did not carry with it the force of

  law. It did not prohibit or restrict Plaintiff’s ability to speak freely and to speak to

  whomever it chose. The Mayor’s statement did not state that the City would refuse to

  provide city services if requested or needed, and the complaint does not allege that

  such services were requested or needed. The Mayor’s statement merely reconfirms that

  the City was not a participant in the future private event at the Resort. Consequently,

  Plaintiff’s First Amendment rights were not infringed.

         D. Plaintiff has not stated a plausible claim for retaliation

         Plaintiff’s First Amendment retaliation claim is defective. Most notably, it does not

  plausibly allege that a person of ordinary firmness would be chilled from continuing to

  exercise his or her free speech rights due to the Mayor’s single public statement. The

  claim also does not plausibly allege that the statement was substantially motivated by

  Plaintiff’s exercise of its First Amendment rights.

         “First Amendment retaliation claims are generally, but not always, brought in the

  public employment context.” McCook v. Spriner Sch. Dist., 44 F. App’x 896, 903 (10th

  Cir. 2002) (unpublished). “Any form of official retaliation for exercising one’s freedom of

  speech, including prosecution, threatened prosecution, bad faith investigation, and legal

  harassment, constitutes an infringement of that freedom.” Worrell v. Henry, 219 F.3d

  1197, 1212 (10th Cir. 2000).


                                                8
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 9 of 15




         “Determining whether a plaintiff’s First Amendment rights were adversely

  affected by retaliatory conduct is a fact intensive inquiry that focuses on the status of the

  speaker, the status of the retaliator, the relationship between the speaker and the

  retaliator, and the nature of the retaliatory acts.” Suarez Corp. Indus. v. McGraw, 202

  F.3d 676, 686 (4th Cir. 2000). To state a claim for retaliation, Plaintiff must plausibly

  allege “(1) [it] was engaged in constitutionally protected activity, (2) the defendant’s

  actions caused [it] to suffer an injury that would chill a person of ordinary firmness from

  continuing to engage in that protected activity, and (3) the defendant’s actions were

  substantially motivated as a response to [its] protected conduct.” McBeth v. Himes, 598

  F.3d 708, 717 (10th Cir. 2010) (internal quotation marks omitted). Assuming, arguendo,

  Plaintiff was engaged in constitutionally protected activity, the complaint fails to

  plausibly allege the second and third elements of a retaliation claim.

         “[T]he First Amendment gives wide berth for vigorous debate, and especially for

  statements by public officials.” Novoselsky v. Brown, 822 F.3d 342, 356 (7th Cir. 2016);

  see also Eaton v. Meneley, 379 F.3d 949, 956 (10th Cir. 2004) (“[T]he nature of political

  debate is rough and tumble. Plaintiffs in public debates are expected to cure most

  misperceptions about themselves through their own speech and debate.”). “[T]he

  objective standard of a person of ordinary firmness is a vigorous standard; although the

  standard permits a plaintiff who perseveres despite serious injury from official

  misconduct to assert a constitutional claim, it is substantial enough that not all insults in

  public debate become actionable under the Constitution.” Id.




                                               9
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 10 of 15




          Plaintiff has not suffered an injury that would chill a person of ordinary firmness

   from engaging in free speech. Plaintiff alleges the statement “amounts to a refusal to

   provide city services, including police protection . . . .” (Doc. # 1, p. 4, ¶ 13). Plaintiff’s

   conclusory interpretation of the Mayor’s statement reads more into the statement than

   what is actually present. First, the statement did not say that police and fire services

   would not be provided if needed. It only said that the City was not providing public

   services to a private event. Second, the complaint does not allege that any city services

   were ever requested, or needed and refused.

          Additionally, the factual allegations do not indicate that Plaintiff’s inability to

   secure another host was due to the City’s refusal to provide police and fire services, or

   its interference with Plaintiff’s free speech rights. Instead, Plaintiff admits it did not even

   “attempt to arrange another conference.” (Doc. #1, p. 10, ¶ 34). Plaintiff’s subjective

   beliefs regarding Defendants’ “expressed disapproval” and “expressed intention to take

   action against [its] speech” are irrelevant to the ordinary firmness inquiry. Eaton, 379

   F.3d at 954 (noting that the person of ordinary firmness is an objective inquiry). In sum,

   the Mayor’s single statement would not “chill a person of ordinary firmness from

   continuing to engage in that protected activity.” Worrell, 219 F.3d at 1212.

          The complaint also fails to plausibly allege that the Defendants’ conduct was

   substantially motivated by Plaintiff’s exercise of protected conduct. “The third element

   requires that the plaintiff show that defendants’ retaliatory motive was a ‘but for’ cause

   of the defendants’ actions.” Allen v. Corr. Corp. of Am., No. 10-CV-01992-CMA-MJW,

   2012 WL 1957298, at *6 (D. Colo. May 8, 2012), report and recommendation


                                                 10
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 11 of 15




   adopted, No. 10-CV-01992-CMA-MJW, 2012 WL 1963581 (D. Colo. May 31,

   2012), aff’d, 524 F. App’x 460 (10th Cir. 2013).

          Here, the complaint relies solely on temporal proximity to infer intent. Temporal

   proximity between Plaintiff’s speech and adverse action is “insufficient, without more, to

   establish retaliatory motive.” Butler v. City of Prairie Village, 172 F.3d 736, 746 (10th

   Cir. 1999). The Mayor commented on a public issue while pointing out that the City had

   no control over the private dealings between Plaintiff and the Resort. The Mayor

   reiterated the City’s commitment to equal enforcement of the laws. Taken as a whole,

   the Mayor’s statement was not motivated by Plaintiff’s exercise of free speech

          Finally, “a trivial or de minimis injury will not support a retaliatory prosecution

   claim.” Eaton, 379 F.3d at 955. The complaint alleges that “[a]s a result of Defendants’

   expressed disapproval of Plaintiff’s speech and their expressed intention to take action

   against [its] speech, [Plaintiff] ha[s] not attempted to arrange another conference to

   engage in such activity in Colorado Springs.” (Doc. #1, p. 10, ¶ 34). Since Plaintiff has

   not attempted to arrange another conference, it has suffered de minimis injuries.

          E. The barebones equal protection claim must be dismissed

          The complaint’s cursory mention of equal protection is insufficient to survive a

   motion to dismiss. “[T]o assert a viable equal protection claim, [plaintiff] must first make

   a threshold showing that [it] w[as] treated differently from others who were similarly

   situated to [it].” Barney v. Pulsipher, 143 F.3d 1299, 1312 (10th Cir. 1998). “A plaintiff in

   an equal protection action has the burden of demonstrating discriminatory intent.”

   Watson v. City of Kansas City, Kan., 857 F.2d 690, 694 (10th Cir. 1988).


                                                11
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 12 of 15




          The complaint states in passing that Defendants deprived Plaintiff of its rights

   under the Equal Protection Clause. (Doc. # 1, p. 7, ¶ 19). It does not provide any factual

   enhancement of the claim and, accordingly, must be dismissed. See Iqbal, 556 U.S. at

   678 (A complaint is insufficient “if it tenders naked assertions devoid of further factual

   enhancement.”).

          F. The barebones association claim should also be dismissed

          Like the equal protection claim, Plaintiff’s passing reference to a freedom of

   association claim is insufficient. “[A] right to associate for the purpose of engaging in

   those activities protected by the First Amendment—speech, assembly, petition for the

   redress of grievances, and the exercise of religion. When the State interferes with

   individuals’ selection of those with whom they wish to join in a common endeavor,

   freedom of association may be implicated.” McCook, 44 F. App’x at 910 (quoting Boy

   Scouts of Am. v. Dale, 530 U.S. 640, 678 (2000)).

          Here, the complaint alleges loss of a contract with the Resort and the inability to

   secure another venue for its conference. The right of association is not so expansive as

   to encompass a general right to business relationships. See Roberts v. U.S. Jaycees,

   468 U.S. 609, 620 (1984). The complaint lacks any factual allegations to support a

   contention that Plaintiff’s right to associate was infringed.

          G. The Mayor is shielded by qualified immunity

          The Mayor is entitled to qualified immunity. “As [the Supreme Court] ha[s]

   explained many times: Qualified immunity attaches when an official’s conduct does not

   violate clearly established statutory or constitutional rights of which a reasonable person


                                                12
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 13 of 15




   would have known.” City of Escondido, Cal. v. Emmons, — U.S. —, 139 S. Ct. 500, 503

   (2019) (internal quotation marks omitted). “Determining whether the law is clearly

   established usually requires a Supreme Court or Tenth Circuit decision on point.”

   Nielander v. Bd. of Cty. Comm’rs of Cty. of Republic, Kan., 582 F.3d 1155, 1167 (10th

   Cir. 2009). While “a case directly on point [is not required] for a right to be clearly

   established, existing precedent must have placed the statutory or constitutional question

   beyond debate.” White v. Pauly, 580 U.S. —, 137 S. Ct. 548, 551 (2017). “The

   dispositive question is whether the violative nature of particular conduct is clearly

   established.” Mullenix v. Luna, 577 U.S. —, 136 S. Ct. 305, 308 (2015) (emphasis in

   original).

          Plaintiff cites Forsyth County v. Nationalist Movement, 505 U.S. 123 (1992) in

   support of its contention that the Mayor violated a constitutional right. Forsyth is

   factually dissimilar. The Supreme Court, in Forsyth, found a county ordinance imposing

   a fee on rallies, speeches and public meetings was constitutional infirm. The Court

   determined that the ordinance provided the administrator with unconstitutionally broad

   discretion in reviewing a permit and impermissibly imposed fees based upon the content

   of the applicant’s speech. Id. at 133-36.

          The other case Plaintiff cites in its complaint, Worrell, supra, is also dissimilar. In

   Worrell, the Tenth Circuit addressed a retaliation suit stemming from a decision to

   withdraw an offer of employment after the prospective employer discovered that the

   applicant testified as an expert on behalf of an individual on trial for murder. Worrell, 219

   F.3d at 1200. The facts in Worrell bear no resemblance to the allegations contained in


                                                13
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 14 of 15




   the complaint. Consequently, Worrell is insufficient to provide notice of clearly

   established law.

          Finally, the undersigned has found no case from the Supreme Court, Tenth

   Circuit or the prevailing weight of authorities that puts the question “beyond debate.”

   Mullenix, 577 U.S. at —, 136 S. Ct. at 551. Consequently, the Mayor is entitled to

   qualified immunity.

          H. Claims against the City are deficient and should be dismissed

          The complaint sets forth a “formulaic recitation” of a municipal liability claim. The

   complaint alleges “Defendants acted pursuant to an official municipal policy, custom or

   practice of the [City] that it would not ‘provide any support or resources,’ including police

   and fire services, parking, security and other basic municipal services, for any events or

   groups it deems to constitute, engage in or include ‘hate speech.’” (Doc. # 1, p. 7, ¶ 24).

   The conclusory statement does not allege a plausible claim for municipal liability.

          A municipality may only be liable under § 1983 for its wrongdoing and not simply

   because it acted as employer. See Hinton v. City of Elwood, 997 F.2d 774, 782 (10th

   Cir. 1993). To state a claim against a municipality, a complaint must reflect “(1) that a

   municipal employee committed a constitutional violation, and (2) that a municipal policy

   or custom was the moving force behind the constitutional deprivation.” Myers v.

   Oklahoma Cty. Bd. of Cty. Comm’rs, 151 F.3d 1313, 1316 (10th Cir. 1998).

          Here, the complaint does not state what specific policy or custom was the moving

   force behind the purported constitutional violation. The complaint improperly seeks to

   impose liability on the City based upon a respondeat superior theory of liability. See


                                                14
Case 1:18-cv-03305-CMA-KMT Document 8 Filed 03/01/19 USDC Colorado Page 15 of 15




   Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (“[A] municipality cannot be

   held liable under § 1983 on a respondeat superior theory.”). Accordingly, claims against

   the City must be dismissed.

         WHEREFORE, for the foregoing reasons, the City respectfully requests that this

   Honorable Court enter an order dismissing the City and the Mayor with prejudice, and

   for any other relief this Court deems appropriate.

         Respectfully submitted this 1st day of March, 2019.

                                     OFFICE OF THE CITY ATTORNEY
                                     Wynetta P. Massey, City Attorney


                                     /s/ W. Erik Lamphere
                                     W. Erik Lamphere, Division Chief - Litigation
                                     30 S. Nevada Ave., Suite 501
                                     Colorado Springs, Colorado 80903
                                     Telephone: (719) 385-5909
                                     Facsimile: (719) 385-5535
                                     elamphere@springsgov.com


                           CERTIFICATE OF SERVICE (CM/ECF)

          I hereby certify that on the 1st day of March, 2019, I electronically filed the
   foregoing MOTION TO DISMISS with the Clerk of the Court using the CM/ECF system
   which will send notification of such filing to the following:

   Randy B. Corporon (rbc@corporonlaw.com)
   Attorney for Plaintiff


                                                    /s/ Donnielle Davis
                                                       Donnielle Davis, Legal Secretary




                                               15
